Memorandum. We see no reason in the record to disturb the finding by the Appellate Division that the Police Commissioner’s determination is supported by substantial evidence. Further, while the sanction of dismissal is a grave one, so is the act which here brought it about. The smallness of the value of the property petitioner stole does not diminish the moral turpitude thus disclosed. Nor does it ameliorate the destructive impact such conduct tends to have on the confidence which it is so important for the public to have in its police officers. Therefore, it cannot be said that the discipline imposed was "so disproportionate to the offense as to be shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., 34 NY2d 222, 237; cf. Matter of O’Connor v Frank, 38 NY2d 963). It follows that the order should be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Judgment, denominated an order, affirmed, with costs, in a memorandum.